Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/21 has been entered.
2.   Claim 2 is cancelled and Claims 1, 3-25 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leydier et al. (“Leydier”), U.S. Patent Publication No. 2008/0231328.
Regarding Claim 21, Leydier teaches an apparatus comprising:
an oscillator [Fig-2(51)];
φ(0), φ(1) etc.) having a frequency based on a voltage on the output supply rail [Para: 0032(oscillator 51 “that provides … phase signals φ(0) to φ(2)”)]; and
a circuitry (synchronization circuit 55) to synchronize the first clock from the oscillator [one of phase signals φ(0) to φ(2)] by a second clock (from comparator 53 that “provide a signal having a frequency corresponding to the oscillator frequency” i.e., a second clock), separate from the first clock, to generate a synchronized clock [Para: 0033 and 0034(“The selected phase signal is provided to the synchronization circuit 55 together with the output signal of the comparator 53.  The synchronization circuit 55 provides, as its output, a clock signal CK corresponding to the signal outputted by the comparator 53 … synchronized on the selected phase signal”)].
Regarding Claim 22, Leydier teaches a counter (52) to determine a frequency of the synchronized clock [Fig-2].
Regarding Claim 23,  Leydier teaches a first comparator (comparator 53) to compare an output of the counter (“comparator 53 receives the value from the counter 52”) with a digital value (MSBCT) indicating a past frequency count of the first clock, wherein the first comparator is to generate an output (output of “zero” or “one”) indicating a direction in change in the frequency of the first clock relative to the past frequency count  [Para: 0031-0034 (indicating whether phase φ(0) to φ(2) is “equal” or “unequal” to reference/previous value in order to synchronize the phase signal); Fig-2].
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-8, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (“Jain”), U.S. Patent Publication No. 2017/0257079, Fine et al. (“fine”), U.S. Patent Publication No. 2014/0237284 and Leydier as applied to Claim 21 above.
Regarding Claim 1, Jain teaches an apparatus comprising:
a plurality of devices [139 (1-4)] coupled to an input power supply rail (120) and an output rail (via sense data rail) [Fig-1];
a first circuitry (138) coupled to the plurality of devices [Fig-1], wherein the first circuitry is to turn on or off one or more devices of the plurality according to a control [Para: 0026 and 0028((“control circuit 136 controls the switches 138”)]; and
a second circuitry (control circuit 136) coupled to the first circuitry (138), wherein the second circuitry comprises a mechanism to generate the control signal according to data output 
Jain does not disclose expressly wherein the second circuitry comprises an all-digital proportional-derivative a mechanism to generate the control signal according to a digital representation of voltage on the output power supply rail. In other words, Jain odes not disclose an all-digital proportional-derivative a mechanism to generate the control signal according to a digital representation on the output; and
wherein the all-digital proportional derivative mechanism includes an oscillator coupled to an output power supply rail, wherein the oscillator is to generate a first clock which is synchronized by a second clock to generate a synchronized clock.
In the same field of endeavor (e.g., power control by masking power usage in the field of FPGA), Fine teaches wherein a second circuitry (500)  comprises an all-digital proportional-derivative a mechanism (PID 506) to generate the control signal (output 508) according to a digital representation of voltage on an output power supply rail (output of 502) [Para: 0043].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Jain’s teachings of a second circuitry coupled to the first circuitry, wherein the second circuitry comprises a mechanism to generate the control signal according to data output on the output line  with Fine’s teachings of a second circuitry comprises an all-digital proportional-derivative a mechanism to generate a control signal according to a digital representation of voltage on an output power supply rail for the purpose of efficiently controlling power at the 
Also in the same field of endeavor (e.g., generating accurate clock with low gitter), Leydier teaches all digital mechanism includes an oscillator (phase generator 51) coupled to an output power supply rail (at D+, D-), wherein the oscillator is to generate a first clock [one of phase signals φ(0) to φ(2)] which is synchronized (by synchronization circuit 55)  by a second clock (from comparator 53 that “provide a signal having a frequency corresponding to the oscillator frequency” i.e., a second clock), to generate a synchronized clock [Para: 0033 and 0034(“The selected phase signal is provided to the synchronization circuit 55 together with the output signal of the comparator 53.  The synchronization circuit 55 provides, as its output, a clock signal CK corresponding to the signal outputted by the comparator 53 … synchronized on the selected phase signal”)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Jain’s teachings of a second circuitry coupled to the first circuitry, wherein the second circuitry comprises a mechanism to generate the control signal according to data output on the output line  with Leydier’s teachings of all-digital mechanism includes an oscillator coupled to an output power supply rail, wherein the oscillator is to generate a first clock which is synchronized by a second clock to generate a synchronized clock for the purpose of generating more accurate clock with low jitter from low frequency clock and reduce power consumption at the same time.

Regarding Claim 3, Fine teaches wherein the second circuitry comprises a counter (504) to determine a frequency of the clock [Fig-5].
Regarding Claim 4-8 and 12-14, Fine teaches the all-digital proportional-derivative mechanism to generate a control according to a digital representation of voltage on an output power supply rail as set forth above. These Claims recite various aspects of all-digital proportional-derivative mechanism to generate the control signal. One of ordinary skill in the art at the time of the invention was filed to have modified the teachings of Jain and Fine to generate various synchronization clock frequencies determined by counter, the second circuit having a comparator to compare an output of the counter with a digital value indicating a past frequency count of the first clock and to generate an error from the comparators based on design choice and user requirement in order to have an efficient system. 
Regarding Claim 11, Claim 11 is rejected on grounds corresponding to the reasons given above for claim 1 and Jain furthermore discloses a second circuitry coupled to the first circuitry, wherein the second circuitry comprises: an oscillator coupled to the output power supply rail, and wherein the oscillator is to generate a clock which is used to generate the control [Para: 0027(ring oscillator)]. 
Regarding Claim 16, Claim 16 is rejected on grounds corresponding to the reasons given above for claim 1 and Jain furthermore discloses a wireless interface to allow the processor to communicate with another device [Para: 0024(“processor 130 for wireless communication”)].
Regarding Claim 17, Jain teaches 17 wherein voltage on the input power supply rail is adjusted for a power state [Para: 0025(adjusted “supply voltage VDD” is on the power rail 120)].
Regarding Claim 18, It does not teach or further define over the limitations recited in the rejected claims 2 and 4 above. Therefore, see the discussions herein above.
Regarding Claims 19, It does not teach or further define over the limitations recited in the rejected claims 6-8 above. Therefore, see the discussions herein above.

5.	Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leydier as applied to Claim 21 above.
Regarding Claim 24,  Laydier teaches a comparator to compare the output of the counter with a reference frequency count (“comparator 53 receives the value from the counter 52”), wherein the comparator is to generate an output indicating an error (when outputting “zero” or “one”) between the first clock relative to the reference frequency count [Para: 0033 and Fig-2]. One of ordinary skill in the art would have second comparator to perform these functions as required by the system design in order to have an efficient system.
Regarding Claim 25, Claim simply describes control mechanism with various components such as first comparator, second comparator and up or down shifter of the apparatus and one of ordinary skill in the art would have second comparator with up or down shifter to control logic  as required by the system based on design in order to have an efficient system.


Allowable Subject Matter
6.	Claims 9-10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187